Citation Nr: 1132936	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial or staged rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting in Washington, D.C., in March 2011.  A transcript of the hearing is associated with the claims file. 
 

FINDING OF FACT

The Veteran's diabetes mellitus is managed by daily or twice daily insulin injections and restricted diet.  There is no credible lay or medical evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to medical providers for diabetes twice per month during the period of time covered by this appeal. 


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 20 percent for diabetes mellitus have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3. 4.7, 4.119, Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Accordingly, no further duty to notify was applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Army with duties as a supply specialist including service in the Republic of Vietnam.  The Veteran contends that his diabetes mellitus is more severe than is contemplated by the initial rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Diabetes mellitus warrants a 10 percent rating if the disease is manageable by diet only.  A 20 percent rating is warranted if management of the disease requires insulin and restricted diet, or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted if management of the disease requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Compensable complications are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Service treatment records are silent for any symptoms, diagnoses, or treatment for diabetes.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  Diabetes mellitus is among those diseases for which a presumption of service connection based on exposure to herbicides in Vietnam is warranted.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

VA outpatient treatment records in December 1999 showed that the Veteran experienced episodes of dizziness, imbalance, and blurred vision.  After a clinical workup, the attending physician diagnosed hypertension and an incomplete paramedian pontine infarction.  There were no notations of a history or current diagnosis of diabetes. 

In December 2001, a VA primary care nurse reviewed routine laboratory test results and diagnosed diabetes mellitus type II.  The Veteran was prescribed oral medication and provided a home glucose meter with advice on exercise and proper diet.  

In September 2006, the Veteran was hospitalized at a VA Medical Center with symptoms of dizziness and shortness of breath for the previous two days.  The attending physician noted the Veteran's report that he had not taken medication for diabetes or hypertension for the past two days.  The attending physician reviewed laboratory test results and diagnosed hyperglycemia without acidosis, stopped oral diabetes medication, and started an insulin treatment regimen.  The Veteran was also diagnosed with pneumonia.  The physician noted that the cause of the episode was likely medication noncompliance and pneumonia which can cause a spike in blood glucose.   Upon discharge, the Veteran continued to use an insulin regimen with dietary control but with no restriction of activities.  In January 2007, his primary care nurse advised exercise to achieve weight loss.  

The RO received the Veteran's claim for service connection for diabetes mellitus in March 2007.  

In April 2007, the Veteran underwent a diabetic vision examination.  A VA ophthalmologist found no evidence of diabetic retinopathy.    

In September 2007, a VA examiner noted the Veteran's report of a diagnosis of diabetes in 2001 coincident with blurred vision.  He noted that he was placed on insulin and a restricted diet at that time.  The Veteran also reported his hospitalization in 2006 for elevated blood glucose.  There was no history of ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran continued an insulin regimen but that laboratory results did not show adequate control. The examiner also noted the cerebrovascular accident and diagnosis of hypertension in 1999.    The examiner noted that the Veteran experienced erectile dysfunction as a complication of diabetes.  

In a January 2009 statement, the Veteran noted that he treated his diabetes with insulin, restricted diet, regulation of activities, and had experienced several hyperglycemic reactions with complications of peripheral neuropathy.  He also contended that hypertension was a complication of diabetes.  

In June 2009, the Veteran underwent a VA vision examination.  The ophthalmologist noted the Veteran's history of hypertension and diabetes and a family history of glaucoma.  A slit lamp examination showed suspect glaucoma.  The ophthalmologist did not comment on the origin of the disorder but noted that further examination would be performed in four months.  The ophthalmologist noted no diabetic retinopathy.  The ophthalmologist diagnosed anterior ischemic optic neuropathy (AION) of the right eye.  Although the ophthalmologist did not indicate the origin of the disorder, she did advise better control of blood pressure and blood glucose.  The ophthalmologist also diagnosed hyperopia and prescribed corrective lenses.   In June 2009, the Veteran submitted separate claims for service connection for glaucoma, hyperopia, and anterior ischemic optic neuropathy of the right eye as complications of diabetes. 

In July 2009, a VA primary care physician noted that the Veteran's blood test results were not at goal, increased the insulin dosage, and referred the Veteran for consultations with a diabetes intensivist.  

In November 2009, a VA optometrist performed a vision examination and noted the Veteran's report of decreased visual acuity in the right eye and the history of diabetes, hypertension, and AION.  The optometrist noted no diabetic retinopathy.  The optometrist diagnosed combined mechanism glaucoma with very high measured interocular pressures but did not indicate that glaucoma was related to diabetes.  The optometrist diagnosed optic atrophy in the right eye and concluded that the Veteran's profound loss of vision in the right eye was related to glaucoma and AION.  

Also in November 2009, a VA nurse noted that the claims file was not available but noted the Veteran's report of a diagnosis of diabetes in 1994 after he experienced an episode of blindness and was hospitalized for eight days in 1994 with very high blood glucose measurements.  The Veteran reported that he was prescribed both oral medication and twice daily doses of insulin.  The nurse concluded from these reports that the Veteran had experienced an episode of hypoglycemic reaction or ketoacidosis with a frequency of less than once per year.  The nurse noted that the Veteran required a restricted diet but no restriction in the ability to perform strenuous activities.  The Veteran made monthly or less frequent visits to his medical care provider.  The Veteran reported that he was also diagnosed with hypertension in 1990, used oral medication for control, and had been diagnosed with a progressive loss of vision and field of vision.  The Veteran denied peripheral vascular, cardiac, and neurovascular disease, peripheral neuropathy, diabetic nephropathy, gastrointestinal, and genitourinary disorders.  The nurse concluded that the Veteran's left pontine cerebrovascular accident and intercranial aneurysm was a complication of diabetes because of the duration of the diabetes but that hypertension was not a complication since its diagnosis preceded that from diabetes.  

In January 2010, the RO granted service connection for glaucoma with AION secondary to diabetes and special monthly compensation for loss of use of the right eye.  

In a March 2011 Board hearing, the Veteran stated that he continued to use insulin twice per day and regulate his diet with light meals and many vegetables.  The Veteran stated that his activities were not regulated and that he had been encouraged to exercise.  He stated that he visited his diabetes, vision, and diet care providers every two months.  His representative contended that all the visits combined occurred more than once per month.  The Veteran stated that he had not been hospitalized or experienced problems with control of blood glucose.  The Veteran also reported that his vision disabilities included the loss of vision in the right eye and acuity of the left eye insufficient to operate an automobile. 

Since the hearing, the Veteran submitted records of VA vision care in May and July 2011 with a waiver of consideration of the evidence by the RO.  The examiners continued to note no diabetic retinopathy or other new complications of diabetes.  

As a preliminary matter, the Board concludes that the Veteran is not competent to provide opinions on the origin and relationship of any additional vision or cardiovascular disorders to diabetes as this requires medical expertise.  The Veteran is competent to report on his observable symptoms such as dizziness and blurred vision and to report the dates he was hospitalized or informed of diagnoses by his physicians.  However, the Board concludes that his report to the November 2009 VA examiner of the onset of diabetes in 1994 at the time of hospitalization for high glucose measurements is not credible because it is inconsistent with the treatment records that showed a cerebrovascular accident and diagnosis of hypertension in 1999, a routine diagnosis of diabetes in 2001, and hospitalization for high glucose (hyperglycemia) without acidosis in 2006.  Furthermore, the Veteran's report to adjudicators that he requires regulation of activities is not credible because the report conflicts with his clinician's advice to increase his level of activity to lose weight.

The Board concludes that an initial or staged rating in excess of 20 percent for diabetes mellitus is not warranted at any time during the period covered by this appeal.  The weight of credible medical evidence shows that the Veteran controls diabetes with insulin and restricted diet.  A higher rating is not warranted because there is no credible lay or medical evidence that his disease requires regulation of activities.   Prior to the effective date for service connection, the Veteran was hospitalized in 2006 after failing to comply with a prescribed medication regimen.  The diagnosis was a hyperglycemic (not hypoglycemic) reaction without acidosis.  There is no credible medical evidence of any further episodes.  The Veteran does require more than one daily injection of insulin which is a factor in higher rating criteria.  Further, if all diabetic, vision, and diet care visits are combined, there may have averaged more than one visit per month.  However, these factors are not accompanied by a restriction of strenuous activities, episodes requiring hospitalizations, and progressive loss of weight and strength.  Moreover, as the vision disabilities are separately rated, the Board concludes from the Veteran's hearing testimony and VA records that provider visits strictly for care of the basic diabetes disability are less than once per month.   

With respect to ratings for complications of diabetes, the Veteran has been granted service connection and appropriate separate ratings for related ophthalmologic diseases.  Hyperopia (also known as farsightedness) is a developmental error of refraction and is not a disability for which compensation is available.  See 38 C.F.R. §§ 4.9, 4.75 (a) (2010).  The Veteran has not expressed disagreement with the January 2010 RO decision that granted certain vision benefits.  The Veteran also has been granted special monthly compensation for loss of use of a creative organ and right eye associated with diabetes.  The Board places greatest probative weight on the opinion of the VA nurse in November 2009 who concluded that hypertension was not secondary to diabetes because the diagnosis of hypertension preceded that of diabetes.  Even though the dates of diagnosis provided to her by the Veteran were incorrect, the sequence of diagnoses is consistent with the record.  

Regarding the nurse's opinion that the Veteran's cerebrovascular accident and aneurysm were secondary to diabetes, the Board concludes that this opinion, though competent, is not credible because it is based on an error of fact provided by the Veteran.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board considered whether the error that made that portion of the examination and opinion inadequate justified another VA examination.  The Board concludes that the other medical evidence of record is sufficient to address the relationship of a cerebrovascular accident and aneurysm to diabetes.  The records of VA medical treatment showed that the Veteran experienced the cerebrovascular accident in 1999, two years prior to the initial diagnosis of diabetes in 2001.  Records of hospitalization in 1999 showed that the episode was related to high blood pressure.  There is no record of a diagnosis or treatment for diabetes at that time.  The Veteran has not identified any medical provider or facility that provided treatment or diagnoses at an earlier date or in a different sequence.  Therefore, the Board concludes that a cerebrovascular accident and aneurysm is not a complication of diabetes and that another VA opinion is not necessary to decide the claim.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected diabetes mellitus results in a unique disability that is not addressed by the rating criteria which contemplates the medication, diet, and activities treatment regimen and restrictions.  The criteria also contemplate the frequency of routine care and hospitalization for critical episodes, none of which are evident in this case.  All other disorders that are possible complications of diabetes are either separately service connected and rated or have been found not related to diabetes.  There is no evidence of any interference with employment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

The weight of the credible and probative evidence demonstrates that the Veteran's diabetes mellitus requires management with insulin and restricted diet but without regulation of activities or episodes of ketoacidosis or hypoglycemia.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

An initial or staged rating in excess of 20 percent for diabetes mellitus is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


